DETAILED ACTION
Status
This Final Office Action is in response to the communication and revival petition filed on 8 August 2022. Claim 2 has been cancelled, claim 1 has been amended, and no new claims have been added. Therefore, claims 1 and 3-16 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore, the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner further notes that claim 15 recites “optimizing marketing based on the advertisement performance data”. This is being regarded as a breadth issue in that it appears that literally ANY attempt to improve marketing (e.g., trying to get more impressions, clicks, conversions, sales, etc.) is a form/type of “optimizing marketing” as “based on the advertisement performance data”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 recites “a first group of customers who saw an advertisement of interest greater than a threshold number of views”, “a second group of customers who saw the advertisement of interest less than the threshold number of views” and “the threshold number based at least in part on the first group of customers and the second group of customers being exposed to advertisements other than the advertisement of interest”; however, the Examiner has searched for the concept of a basis for the threshold and does not find it. The only mentions of a threshold in the specification are Applicant ¶¶ 0056 and 0059-0060 (0039 and 0041-0042, as submitted); however, those indications are only that a threshold for exposures is used, and NOT that there is any basis for establishing “the threshold number [as] based at least in part on” the first and second groups of customers.
Nor is there an indication of conception regarding the impressions being only “greater than” or “less than” a threshold – in the sense that a threshold of “1” (see Applicant ¶ 0056 (0039, as submitted)) would require 2 views to be “greater than” the threshold, but zero views would be “less than” the threshold. However, based on the light of the specification, this is being interpreted as greater than or equal to the threshold for the first group since the only indication of support appears to be Applicant ¶¶ 0056 and 0059-0060 (0039 and 0041-0042, as submitted) indicating examples of a threshold of either 1 or 2, where it appears that being equal to the threshold meets the criteria.
The Examiner is uncertain what this basis for the threshold is supposed to mean, but will interpret it as encompassing the indication at Applicant ¶ 0056 (0039, as submitted) that the threshold may be 1 (or a fractional number somewhere between 0 and 1), and that there is no actual basis for the threshold (i.e., it may be just assigned – “saw at least one ad” at Applicant ¶ 0056 (0039, as submitted)) other than just that there is a threshold.
Claims 3-16 depend from claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 3-16 are also lacking written support.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method, comprising: importing advertisement data and sales data into a match attribution server; joining the advertisement data and the sales data to generate a joined data set, wherein the joining is performed by a data unification module of the match attribution server; creating customer journeys for a time frame from the joined data set, wherein the creating is performed by a customer journey module of the match attribution server and wherein each customer journey comprises a user's impression history and conversion outcome; identifying, by the match attribution server, a first group of customers who saw an advertisement of interest greater than a threshold number of views; identifying, by the match attribution server, a second group of customers who saw the advertisement of interest less than the threshold number of views, the threshold number based at least in part on the first group of customers and the second group of customers being exposed to advertisements other than the advertisement of interest; matching each customer of the first group to a customer in the second group who is similar to the customer of the first group, wherein the matching is performed by the match attribution server and based on the impression histories of the customer journeys; calculating an average treatment effect for the advertisement of interest based on a comparison of matched customers, wherein the calculating is performed using the conversion outcomes of the customer journeys; and generating advertisement performance data from the average treatment effect.
The dependent claims (claims 3-16) appear to be encompassed by the abstract idea of the independent claims since they merely indicate the types of model used (claim 3), the data used (claim 4), generating an incremental causal impact measure (claim 5), backlash measure (claim 6), and/or diminishing return and memory decay effect measures (claim 7), tracking a customer ID and/or a cookie ID (claim 8), determining total impressions in a time frame (claim 9), determining whether a customer converted in the time frame (claim 10), a journey being a list of campaign codes a user was exposed to in chronological order, a subset that occurred prior to conversion, and/or a subset of timestamps that occurred prior to conversion (claims 11 and 13-14), creating and listing timestamps of ad exposures (claim 12), optimizing marketing based on the advertisement performance data (claim 15), running a/the model for each of the advertisements of interest (claim 16).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of calculating advertisement effectiveness based on treatment effect; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the following grouping(s) of subject matter:
Mathematical concepts (e.g., … calculations), as based on the forming a joined data set, assessing views relative to a threshold (and perhaps setting the threshold), and calculating from it an average treatment effect as well as the modeling, measuring, etc. of dependent claims; and/or
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) since the claims are measuring or estimating the treatment effect of an advertisement.
The Examiner notes that How to Write Advertisements That Sell, anonymous, from A. W. Shaw Co., dated 1912, indicates that many business (indicating “146 shrewd advertisers” practice the techniques or strategies promoted to others — see the cover and inside cover) were tracking and calculating advertisement effectiveness over a century before the instant claimed invention, including treatment effects — see, e.g., at least Part III at pp. 53-86 regarding writing the ad and making layouts, Part IV at pp. 87-108 regarding planning mediums and space, and Part V at pp. 109-128 regarding making and measuring returns, especially the card illustrated at p. 113.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are the use of a match attribution server; and the indicated activities performed by a data unification module of the match attribution server and/or a customer journey module of the match attribution server, that a user's impression history/data is used, and performing various activities by the match attribution server in general. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
Applicant’s description does not appear to provide any description of any hardware or computers that would be used to implement the claimed activities other than the indication of a “match attribution server”. However, this server is only described functionally – i.e., by what it does, e.g., what data is used, and what calculations are made. Therefore, the server indicated can only be interpreted as a general-purpose computer performing those activities or operations.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (U.S. Patent No. 8,781,896, hereinafter LeBlanc) in view of Bidyuk et al. (U.S. Patent Application Publication No. 2015/0161657, hereinafter Bidyuk).

Claim 1: LeBlanc discloses a method, comprising:
importing advertisement data and sales data into a match attribution server (see at least, e.g., column:lines 2:50-3:1, 3:10-26; a “match attribution server” with respect to this element being indicated in light of the specification as any computer that imports, collects, or receives the data; citation by number only hereinafter);
joining the advertisement data and the sales data to generate a joined data set, wherein the joining is performed by a data unification module of the match attribution server (3:14-26, “the computing apparatus correlates transactions with activities that occurred outside the context of the transaction, such as online advertisements presented to the customers that at least in part cause the offline transactions. The correlation data can be used to demonstrate the success of the advertisements”; a “data unification module” being indicated in light of the specification as any module or software that would perform the function);
creating customer journeys for a timeframe from the joined data set, wherein the creating is performed by a customer journey module of the match attribution server (17:48-59, 6:61-7:15, transaction records analyzed to identify periodic features, including within predetermined time intervals; a “customer journey module” being indicated in light of the specification as any module or software that would perform the function);
identifying, by the match attribution server, a first group of customers who saw an advertisement of interest greater than a threshold number of views (45:56-46:4, “surrogate accounts can be selected for the construction of a quasi-control group. For example, for a given account A that is in one cluster, the account B that is closest to the account A in the same cluster can be selected as a surrogate account of the account B … For example, to determine the effect of an advertisement, the spending pattern response of the account A that is exposed to the advertisement can be compared to the spending pattern response of the account B that is not exposed to the advertisement” – the threshold being 1, and “greater than” being interpreted as at the 112 rejection above as encompassing or including being equal to the threshold, or the threshold being a fractional number between 0 and 1 such that one exposure is “greater than” the threshold);
identifying, by the match attribution server, a second group of customers who saw the advertisement of interest less than the threshold number of views, the threshold number based at least in part on the first group of customers and the second group of customers being exposed to advertisements other than the advertisement of interest (45:56-46:4, “surrogate accounts can be selected for the construction of a quasi-control group. For example, for a given account A that is in one cluster, the account B that is closest to the account A in the same cluster can be selected as a surrogate account of the account B … For example, to determine the effect of an advertisement, the spending pattern response of the account A that is exposed to the advertisement can be compared to the spending pattern response of the account B that is not exposed to the advertisement” - the threshold being 1 or a fraction between 0 and 1, such that no exposure is “less than” the threshold);
matching each customer of the first group to a customer in the second group who is similar to the customer of the first group, … performed by the match attribution server (45:56-46:4, “For example, to determine the effect of an advertisement, the spending pattern response of the account A that is exposed to the advertisement can be compared to the spending pattern response of the account B that is not exposed to the advertisement”);
calculating an average treatment effect for the advertisement of interest based on a comparison of matched customers, wherein the calculating is performed using the conversion outcomes of the customer journeys; (13:1-30 “conversion from searches or advertisements to purchase transactions”, 15:6-16); and
generating advertisement performance data from the average treatment effect (8:34-42, highest correlation of spending propensity, i.e., a ranked list based on performance, 8:43-54, where the highest propensity is explained as estimating the spending, needs, etc. of the user and targeting the user so as to “provide a customized offer targeted for a particular channel, based on spending patterns of the user”, which is later further explained as “Close the Loop” – LeBlanc at 12:38, where, “the correlator (117) is used to "close the loop" for the tracking of consumer behavior across an on-line activity and an "off-line" activity that results at least in part from the on-line activity” – LeBlanc at 12:39-42, where “the correlation result (123) is used to generate predictive models to determine what a user (101) is likely to purchase … [and] report the correlation result (123) to a partner, such as a search engine, a publisher, or a merchant, to allow the partner to use the correlation result (123) to measure the effectiveness of advertisements and/or search result customization, to arrange rewards, etc.” – LeBlanc at 13:1-15: see also LeBlanc at 13:16-30, where advertisement effectiveness is determined and an “entity can determine if the placement, the appearance, or other characteristic of the advertisement results in actual increased sales. Adjustments to advertisements (e.g., placement, appearance, etc.) may be made to facilitate maximum sales”; therefore, it is the generated advertisement performance data that results in the propensity and targeting).
LeBlanc, however, does not appear to explicitly disclose wherein each customer journey comprises a user's impression history and conversion outcome, and wherein the matching of each customer in a group is … based on the impression histories of the customer journeys. Where the matching in LeBlanc is based on control and test groups matching users by their being a member of a group and exposure (LeBlanc at 45:56-46:4), Bidyuk teaches a very similar system of tracking user conversions from advertisement impressions (Bidyuk at ¶¶ 0002-0004, 0084-0086; citation by number only hereinafter) and includes that “the attribution model described herein relies on visit related data of visits to a website, including but not limited to conversion probabilities of paths taken by the visitors visiting the website” (Bidyuk at 0002), the “attribution model, includes, identifying by a processor, for a given time period, a plurality of visits to a particular website. The processor then identifies, for each visitor identifier associated with the identified plurality of visits, a path associated with the visitor identifier. The path including at least one event that has a corresponding index position indicating a position of the event relative to positions of other events included in the path. The processor then determines, for each path type associated with the identified paths, a path-type conversion probability based on a number of visits corresponding to the path type that resulted in a conversion. The processor then calculates, for each of a plurality of the path types associated with the identified paths, a counterfactual gain for each event based on a conversion probability of the given path type and a conversion probability of a path type that does not include the event for which the counterfactual gain is calculated. The processor determines, for each event of each of the plurality of path types, an attribution credit based on the calculated counterfactual gain of the event. (Bidyuk at 0003), “a media exposure corresponding to an event through which the visit to the website occurred” (Bidyuk at 0004), “the user performs a converting act at the website, for example, making an online purchase” (Bidyuk at 0084), “monitor visits to the website and maintain a log of such visits… a type of media exposure through which the visitor arrived at the website, for example, a paid advertisement, amongst others; and an indication indicating whether or not the visit resulted in the user performing a conversion act” and including “a timestamp of the visit” (Bidyuk at 0086), “For example, to calculate the counterfactual gains for each event of a path type that has 5 events, the data processing system can determine the conversion probability of the path type that has 5 events as well as the conversion probability of at least 4 different path types that have 4 events that include the same events in order of the 5 path type except for the event for which the counterfactual gain is to be calculated” (Bidyuk at 0139). This indicates the grouping of users according to whether they experienced a particular event, e.g., had a particular ad impression, within their path to a conversion, and considering both impression and conversion data for the user path. Therefore, the Examiner understands and finds that using impression history and conversion outcome and matching each customer in a respective control or test group with a similar customer in the other group is applying a known technique to a known device, method, or product ready for improvement to yield predictable results and so that “marketers and advertisers can use the conversion probability of a path associated with a visitor identifier to determine a likelihood that the visitor identifier will convert in response to being exposed to a particular type of media exposure”, i.e. to improve advertising exposures (Bidyuk at 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the measurement(s) of LeBlanc with the conversion paths of Bidyuk in order to use impression history and conversion outcome and match each customer in a respective control or test group with a similar customer in the other group so as to improve advertising exposures.
The rationale for combining in this manner is that using impression history and conversion outcome and matching each customer in a respective control or test group with a similar customer in the other group is applying a known technique to a known device, method, or product ready for improvement to yield predictable results and so that “marketers and advertisers can use the conversion probability of a path associated with a visitor identifier to determine a likelihood that the visitor identifier will convert in response to being exposed to a particular type of media exposure”, i.e. to improve advertising exposures, as explained above.

Claim 3: LeBlanc in view of Bidyuk discloses the method of claim 1, wherein matching each customer based on the impression histories of the customer journeys comprises using one or more matching models, wherein the one or more matching models comprises one of a propensity matching model, an inverse probability weighting model, an optimal matching model using linear sum assignment, a survival matching model, and a double machine learning model (LeBlanc at 9:27-39, where 5:44-58 indicates transaction profile as including tendency or propensity to purchase, 45:56-46:4; Bidyuk at 0002-0004, 0084, 0086, 0139, as combined above and using the rationale as at the combination above).

Claim 4: LeBlanc in view of Bidyuk discloses the method of claim 1, wherein matching each customer is performed using one or more of impression counts, time independent; path dependent; and path and time dependent processes (LeBlanc at 45:56-46:4, “For example, to determine the effect of an advertisement, the spending pattern response of the account A that is exposed to the advertisement can be compared to the spending pattern response of the account B that is not exposed to the advertisement” – where “exposed to the advertisement” is an impression count of at least one, and “not exposed to the advertisement” is an impression count of zero). 

Claim 5: LeBlanc in view of Bidyuk discloses the method of claim 1, further comprising measuring an incremental causal impact of an ad campaign, wherein the advertisement performance data comprise the incremental causal impact (LeBlanc at 45:56-46:4, “For example, to determine the effect of an advertisement, the spending pattern response of the account A that is exposed to the advertisement can be compared to the spending pattern response of the account B that is not exposed to the advertisement”; Bidyuk at 0003-0004, 0084, 0086, 0139, path-type conversion probability based on inclusion or exclusion of an event, as combined above and using the rationale as at the combination above). 

Claim 6: LeBlanc in view of Bidyuk discloses the method of claim 1, further comprising measuring backlash, wherein the advertisement performance data comprise the backlash measurement (LeBlanc at 45:56-46:4, “For example, to determine the effect of an advertisement, the spending pattern response of the account A that is exposed to the advertisement can be compared to the spending pattern response of the account B that is not exposed to the advertisement” – see Applicant ¶ 0026, “Backlash occurs when a customer sees the advertisement, and then buys less than they otherwise would. Process 200 captures backlash because it measures causality. Process 200 is able to measure causality because it uses similarity matching. These derive from one another. Because prior attribution processes do not perform matching, they do not determine backlash (e.g., if you don't compare two groups, you cannot tell when one does worse than the other, and definitely can't tell if a group buys less than they would after they see your ad.)”; therefore, comparing two groups measures backlash; Bidyuk at 0003-0004, 0084, 0086, 0139, path-type conversion probability based on inclusion or exclusion of an event, as combined above and using the rationale as at the combination above). 

Claim 8: LeBlanc in view of Bidyuk discloses the method of claim 1, further comprising tracking one or more of a customer ID and a cookie ID (LeBlanc at 3:57-58, user tracker to generate user data to identify the user, 9:50-10:3, including 9:62, cookie ID, 10:48-11:7, browser cookie). 

Claim 15: LeBlanc in view of Bidyuk discloses the method of claim 1, further comprising optimizing marketing based on the advertisement performance data (LeBlanc at 27:64-33:67, generally as related to “Media Optimization” as at 27:64, LeBlanc at 28:31-35, “profile generator (121) uses the transaction data (109) … to generate a spending distribution … to optimize the ratio for media presentation”, 29:4-9, “optimize the advertising results”, 29:29-44, “media presentation is optimized based on the spending pattern”, 29:45-59, “balance the media presentation ratios at different locations to satisfy the presentation requirements and to optimize the results”; Bidyuk at 0095, “marketers and advertisers can use the conversion probability of a path associated with a visitor identifier to determine a likelihood that the visitor identifier will convert in response to being exposed to a particular type of media exposure”, i.e. to improve advertising exposures, as combined above and using the rationale as at the combination above). 

Claim 16: LeBlanc in view of Bidyuk discloses the method of claim 1, wherein the advertisement of interest is one of a plurality of advertisements of interest, and a model comprising the operations of claim 1 of identifying the first group, identifying the second group, matching, and calculating is run in parallel on each of the plurality of advertisements of interest (Bidyuk at 0003-0004, 0084, 0086, path-type conversion probability based on inclusion or exclusion of an event, 0139 “For example, to calculate the counterfactual gains for each event of a path type that has 5 events, the data processing system can determine the conversion probability of the path type that has 5 events as well as the conversion probability of at least 4 different path types that have 4 events that include the same events in order of the 5 path type except for the event for which the counterfactual gain is to be calculated”, as combined above and using the rationale as at the combination above)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc in view of Bidyuk in view of Lin et al. (U.S. Patent Application Publication No. 2005/0071218, hereinafter Lin).

Claim 7: LeBlanc in view of Bidyuk discloses the method of claim 1, but does not appear to explicitly disclose further comprising measuring diminishing return effects and memory decay effects, wherein the advertisement performance data comprise the diminishing return effects and memory decay effects. Where both Leblanc and Bidyuk generate advertisement performance data (as cited above), Lin, however, teaches attributing credit for conversions to a plurality of event types (Lin at 0011) by using event tracking (Lin at 025-0031, especially 0026) and conversion attribution (Lin at 0032), but “focusing on conversion attribution” (Line at 0033) with an Additive Impression Model (AIM) (Lin at 0034-0035), where the saturation effect of repeated exposure to an advertisement is accounted for (i.e., “measuring diminishing return effects” per Applicant’s phrasing; Lin at 0127-0139, especially 0128-0129) and also a memory decay model may be used (Lin at 0173, 0179-0181) “so as to allow a more realistic assessment of the effectiveness of the online ad lines” (Lin at 0106). Therefore, the Examiner understands and finds that each and both of measuring diminishing return effects and memory decay effects for advertisement performance would be the use of known techniques to improve similar devices, methods, or products in the same way so as to provide a more realistic assessment of ad effectiveness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the measurement(s) of LeBlanc in view of Bidyuk with the performance assessment of Lin in order to measuring diminishing return effects and memory decay effects for advertisement performance so as to provide a more realistic assessment of ad effectiveness.
The rationale for combining in this manner is that each and both of measuring diminishing return effects and memory decay effects for advertisement performance would be the use of known techniques to improve similar devices, methods, or products in the same way so as to provide a more realistic assessment of ad effectiveness as explained above.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc in view of Bidyuk in view of Close et al. (U.S. Patent Application Publication No. 2014/0278926, hereinafter Close).

Claim 9: LeBlanc in view of Bidyuk discloses the method of claim 1, but does not appear to explicitly disclose wherein creating customer journeys comprises determining a total number of impressions a user was exposed to in a time frame (claim 9), determining whether a user converted in the time frame (claim 10, depending from claim 9), determining a list of campaign codes that a user was exposed to in the time frame in chronological order (claim 11, depending from claim 9), determining timestamps of a user journey in the time frame (however, LeBlanc and Bidyuk each disclose timestamps as being used: LeBlanc at 10:8 and 11:5-17, Bidyuk at 0086, as combined above and using the rationale as combined above), a list of timestamps for ad exposures associated with a campaign ID (claim 12, depending from claim 9), determining a subset of campaign codes that occurred prior to a conversion (claim 13, depending from claim 12), and determining a subset of a list of timestamps for ad exposures prior to conversion (claim 14, depending from claim 1). Close, however, teaches measuring advertisement effectiveness via measuring the total views/impressions, click-throughs, and/or conversion rate (Close at 0030), including tracking by campaign identifiers and date and time (Close at 0008, 0018-0020), the measuring being based on chronological order of exposures according to the date and time (Close at 0078), which, since it is the campaigns being tracked, then also includes a subset of campaign codes (i.e., identifiers) and timestamps, in order to “enable[ ] accurate attribution … with the advertisement campaign so that … advertising networks can properly allocate revenue” (Close at 0019). Therefore, the Examiner understands and finds that determining impressions, whether a user converted, a list of campaign codes in chronological order, timestamps for exposures in a journey, and subsets of campaign codes and timestamps is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable proper revenue allocation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the measurement(s) of LeBlanc in view of Bidyuk with the data recorded and analyzed by Close in order to that determine impressions, whether a user converted, a list of campaign codes in chronological order, timestamps for exposures in a journey, and subsets of campaign codes and timestamps so as to enable proper revenue allocation.
The rationale for combining in this manner is that determining impressions, whether a user converted, a list of campaign codes in chronological order, timestamps for exposures in a journey, and subsets of campaign codes and timestamps is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable proper revenue allocation as explained above.

Response to Arguments
Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive.

Applicant first argues the § 101 rejections, traversing the rejections (Remarks at 5-6), repeating claim 1 (Id. at 7), then asserting the claims are similar to DDR by alleging the claims are rooted in technology (Id. at 7-8). The claims compare similar customers (i.e., the matching) that have been exposed to an advertisement greater or less than a threshold number of times (where any threshold is encompassed – the threshold just has to be based on exposure) to calculate an average treatment effect (e.g., conversion difference/effect – see Applicant ¶ 0028. None of this is “rooted in technology”, the claims merely indicate a computer (e.g., a server) performing some function(s) (i.e., e.g., joining data, the creating “journeys”, identifying and matching of customers), but all those functions could readily be performed by a person. Other than merely applying the idea by using a computer (and despite Applicant assigning names to the computer(s) or module(s)), there is nothing that actually roots the claims in technology.
Applicant then argues that the claims may involve in abstract idea, but are not directed to an abstract idea – “the instant claims are not directed to certain methods of organizing human activity, … but instead are specifically directed to a method for improving computer technology related to the use of a match attribution server to calculate treatment effect for advertisements of interest and increases the speed of the analysis.” (Remarks at 9). However, as indicated above, the claims are not “improving computer technology” – the claims merely recite inputting the data to a computer (i.e., “importing …”) so the computer can perform the mathematics involved (e.g., joining data, creating journeys, identifying and matching customers) in order to calculate the average treatment effect and generate performance data.
Applicant then argues that a 2016 memo regarding McRO is somehow controlling despite having been effectively superseded by the PEG (dated 7 January 2019), the October 2019 Update to the PEG, and the ensuing updates to the MPEP that all replace and clarify earlier guidance. Applicant argues that the memo says “an ‘improvement in computer-related technology' is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of 'rules' (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer." (Remarks at 10) However, the Examiner notes that this argument is that forming or performing “basic[ ] mathematical relationships” is all that is required to pass current eligibility standards or guidance, where the current guidance uniformly rebuts this concept – see MPEP § 2106.04(a)(2) especially. But even if this were considered “good law”, or applicable, the instant claims do not include “rules” that are similar or analogous to McRO – the holding in McRO is based on the rules not being able to be performed by persons and thus requiring computer implementation. There are no such rules in the instant claims. A person can/could join data to form data sets. A person can/could identify “journeys” from such data (since the data is apparently available before implementation of the claims) – that is just identifying whether a person is present at a location when an advertisement is shown (i.e., an impression) and whether a purchase ensued (i.e., a “conversion outcome”). A person can/could identify and match customers as claimed. A person can/could calculate an average treatment effect and generate performance data. These broad generalizations are not really “rules” in that they generally just state the desired result, for example, “journeys” may be “creat[ed]”, but any possible or potential way or method of creating any form of a journey is encompassed by the claims. Similar analysis applies to the other steps indicated. Specifically, the claim steps are not rules that cannot be performed by persons, and therefore McRO does not appear applicable.
Applicant then argues “Prong Two”, alleging “that the claims recite additional features that integrate the abstract idea into a practical application” (Remarks at 10, emphasis at original). However, does not indicate anything specific about the claim as being a practical application, Applicant merely recites virtually the entirety of claim 1 as a practical application (Id. at 10-11). Applicant then argues that the specification alleging the “advertising performance data 340 allows for improved marketing decisions” and “automatically run[ning] models on each ad for many ads (hundreds, thousands)” (e.g., “in the cloud”) is impliedly a practical application (Id. at 11, referring to Applicant ¶¶ 0031 and 0044). However, the performance data is merely the result and the claims do not require that the result of these claims be any different from the result of other analyses, nor do the claims indicate running models (whether in the cloud or not, and certainly not that hundreds or thousands of ads are analyzed) – the claims perform operations based on the data, but “models” are not necessarily concerned in the analysis. These arguments, therefore, do not appear applicable to the instant claims.
Applicant then argues Step 2B, “submit[ting] that the amended claims recite significantly more than any alleged abstract idea and are thus patent eligible under Step 2B” (Remarks at 11), followed by another repeating of claim 1 (Id. at 11-12). Applicant then argues that “The Federal Circuit held in Research Corporation Technologies v. Microsoft Corp. that "inventions with specific applications or improvements to technologies in the marketplace are not likely to be so abstract that they override the statutory language and framework of the Patent Act." Research Corp. Technologies v. Microsoft Corp., 627 F.3d 859, 860 (Fed. Cir. 2010). However, first, Applicant is reaching back to a pre-Alice case without regard to the current precedent and analysis. Second, the claims have NO “specific applications” or “improvements to technology” that under current guidelines and analysis would be considered to be “significantly more”. Applicant alleges the same specification paragraphs as above and that this “allows companies to decide to ‘drop the least effective advertisements and buy more advertisement impressions for top performing advertisements’" (Remarks at 12, referring to 0031). However, that is apparently been what companies have been able to do for a long, long time – see How to Write Advertisements that Sell, as cited at the rejection, indicating this as what many companies have done and recommended since at least 1912.
Applicant then attempts analogy to BASCOM, and alleges that the mere performance of mathematical analysis to determine a relationship and measurements is somehow significantly more (Remarks at 13). However, the analysis and purported benefit(s) indicated is the abstract idea itself, not significantly more.
Applicant then argues Step 2B and that “the Office Action has failed to consider the ordered combination of features of the claims” (Id.)  and “the ordered combinations of features recited in the claims include unconventional steps that confine the claims to a particular useful application” (Id. at 14). However, the claims indicate “importing … data”, performing the generalized analysis indicated (e.g., joining data, creating “journeys”, identifying and matching customers) so as to calculate and generate a result. Applicant does NOT allege anything specific, or any specific ordered combination, that would possibly be considered “unconventional steps”, but rather mere that there is somehow, something “that confine[s] the claims to a particular useful application” (Id.). There simply is no specific argument as to what ordered combination is, or what the ordered combination would be comprised of, so as to enable an answer – this is apparently just a general allegation of patentability, as such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them. Currently, the ordered combination of the claims is the abstract idea – input data, analyze it, and report the results.
Applicant then argues “the May 4, 2016 Update” and the Berkheimer memo as both indicating that a finding that an element is well-understood, routine, conventional (“WURC”) activity must be supported (Remarks at 14-15). However, the argument is inapplicable to the rejections made since there is no indication of elements being WURC.

Applicant’s arguments regarding the prior art rejections are based on the amendments to the claims and the previous prior art recited. See the current rejections, where the light of Applicant’s specification indicates that one exposure may meet the threshold requirements and no exposure would be less than the threshold requirement, as such, the disclosure of LeBlanc meets the claim limitations – and is acknowledged by Applicant to do so (based on the light of Applicant’s specification). Therefore, Applicant’s arguments are considered not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Google Analytics Help, as evidenced by Archive.org, the Wayback Machine, dated 30 July 2017, downloaded from https://web.archive.org/web/20170730183746/https://support.google.com/analytics/answer/1191209?hi=en appears to indicate that Google as essentially the same services available well before the date of invention. The Examiner notes that two copies are enclosed – one with a header more specifically indicating the date of Wayback Machine capture, and one without the header for readability (the header blocking some text).
Louw (U.S. Patent Application Publication No. 2007/0203945), discusses “an integrated method for monitoring, purchasing, displaying and analyzing various forms of broadcast media content. Broadcast media may include any form of disseminated information, including, but not limited to, broadcast news and editorial segments, newspaper and magazine articles, advertisements, billboards, etc.” (Louw at 0016).
DoubleClick Advertiser Blog, Introducing the Path to Conversion report, DoubleClick, dated 27 June 2012, downloaded 1 April 2022 from https://doubleclick-advertisers.googleblog.com/2012/06/introducing-path-to-conversion-report.html, indicating that instead of considering the “’last click wins’ model”, the introduced “attribution modeling shines a light on the entire path the customer took to get there”, i.e., that the chronological order of impressions and/or clicks is considered for contribution to a conversion (at 1).
Martin, Sean Thomas, How to Optimize User Experience & Conversion Paths in Google Analytics, The Daily Egg, dated 23 February 2017, downloaded 1 April 2022 from https://www.crazyegg.com/blog/ux-conversion-paths-google-analytics/, indicating ways to use conversion paths in Google Analytics so that “[t]he more you can customize, personalize, optimize, target, adapt, and segment your individual user experiences, the more success you’ll see” (at 1).
Gordon et al., A Comparison of Approaches to Advertising Measurement: Evidence from Big Field Experiments at Facebook, dated 12 April 2018, downloaded from https://www.kellogg.northwestern.edu/faculty/gordon_b/files/fb_comparison.pdf as describing one or more “ experiment[(s)], [that] yields an estimate of the campaign’s average treatment effect” (§ 2.2, at p. 8).
Louviere et al. (U.S. Patent Application Publication No. 2005/0159921, hereinafter Louviere) discloses “An automated system for experimentation includes an experiment engine which can define an experiment relating to various treatments for a set of content elements. The experiment engine conducts the experiment over a data network. An observation module collects observation data relating to user behavior for each treatment. A scripting/scheduling engine coordinates the operation of the experiment engine and the observation module.” (Louviere at Abstract).
Kitts et al. (U.S. Patent Application Publication No. 2014/0100945, hereinafter Kitts) discloses “During a national advertisement campaign, the processing device introduces a local advertisement campaign to a treatment group comprising the local sub-population, wherein the local advertisement campaign mirrors the national advertisement campaign. The processing device measures sales of a product or service in a control group and in the treatment group, and calculates a difference in sales metrics between the treatment group and the control group. The difference is used to estimate an effect on national sales metrics due to the national campaign.” (Kitts at Abstract) and using impression thresholds (see, e.g., Kitts at 0075).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622